J-S85002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.A.J.F., A MINOR       IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA


APPEAL OF: M.T.F., FATHER

                                                No. 1306 EDA 2016


             Appeal from the Order Entered March 23, 2016
          In the Court of Common Pleas of Philadelphia County
          Family Court at No(s): AP#: CP-51-AP-0000333-2015
                                 DP#: CP-51-DP-0000623-2014
                                 FID#: 51-FN-000592-2014


IN THE INTEREST OF: K.A.-M.T., A            IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA



APPEAL OF: M.T.F., FATHER

                                                No. 1307 EDA 2016


             Appeal from the Order Entered March 23, 2016
          In the Court of Common Pleas of Philadelphia County
          Family Court at No(s): AP#: CP-51-AP-0000416-2015
                                 DP#: CP-51-DP-0000766-2014
                                 FID#: 51-FN-000592-2014


IN THE INTEREST OF: M.T.F., JR., A          IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA



APPEAL OF: M.T.F., FATHER

                                                No. 1308 EDA 2016


              Appeal from the Order Entered March 23, 2016
J-S85002-16


             In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): AP#: CP-51-AP-0000334-2015
                                    DP#: CP-51-DP-0000767-2014
                                    FID#: 51-FN-000592-2014


BEFORE: PANELLA, J., RANSOM, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                        FILED DECEMBER 16, 2016

       Appellant, M.T.F. (“Father”), appeals from the orders involuntarily

terminating his parental rights to his three children, M.A.J.F. (born August

2011), M.T.F., Jr. (born March 2013), and K.A.-M.T. (born March 2014).1

Father contends that the evidence at trial was insufficient to support the trial

court’s decision. After careful review, we affirm.

       On May 2, 2012, Mother entered a negotiated guilty plea to the charge

of corruption of minors, whereby several other sexual offense charges were

noll prossed. The victim in these charges was Father. Mother received a

probationary sentence of three years.

       On March 7, 2014, a general protective services report was referred to

the Department of Human Services (“DHS”) alleging that K.A.-M.T. had

tested positive for marijuana at birth. It was later determined that Mother

had tested positive for marijuana during delivery. DHS had K.A.-M.T. taken




____________________________________________


1
  K.T. (“Mother”), the mother of all three children, had her parental rights
involuntarily terminated at the same proceeding. Her appeals are docketed
at 1135, 1136, and 1137 EDA 2016.



                                           -2-
J-S85002-16


into protective custody and ultimately declared dependent and placed with a

foster family.

      DHS visited Mother’s home, which consisted of two non-adjacent

rooms in a boarding house. Mother indicated that she locked the children

into separate rooms at night as a protective measure. Concerned with the

circumstances, DHS arranged for Mother to be admitted into a residential

treatment program where she could live with her two older children.

      After a short time in the program, Mother was taken into custody for

violating her probation. DHS took M.A.J.F. and M.T.F., Jr. into protective

custody, as they could not remain at the treatment program in Mother’s

absence. Both children were ultimately declared dependent and placed with

the same foster family as K.A.-M.T.

      Approximately nine months later, in January 2015, Father was

arrested and charged with aggravated assault, terroristic threats with the

intent to terrorize, stalking – intent to cause fear, simple assault and

recklessly endangering another person. Shortly thereafter, Mother submitted

herself to her first drug screen after her release from imprisonment for the

probation violation. She tested positive for marijuana.

      Evidence was presented that, at the time of the termination hearing,

Father had never complied with drug and alcohol counseling and did not

participate in parenting classes. Furthermore, he had not located suitable

housing. Father’s compliance with his objectives was described as minimal.


                                      -3-
J-S85002-16


The trial court determined that termination was appropriate under 23

Pa.C.S.A. § 2511(a), subsections (1), (2), (5), and (8), as well as § 2511(b),

and entered orders terminating Father’s parental rights, and this timely

appeal followed.

      On appeal Father raises five issues, but these merely consist of

challenges to the sufficiency of the evidence to support the trial court’s

findings under each of the above sections. Our standard of review regarding

orders terminating parental rights is as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761

A.2d 1197, 1199 (Pa. Super. 2000)).

      In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid.    See id., at 806. The standard of

clear and convincing evidence is defined as testimony that is so “clear,

direct, weighty and convincing as to enable the trier of fact to come to a

clear conviction, without hesitance, of the truth of the precise facts in issue.”



                                      -4-
J-S85002-16


In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003). The trial court is free

to believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence. See

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

      In terminating Father’s parental rights, the trial court relied upon §

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, which provide as

follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed       to      perform       parental        duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.
                                         …

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to
           the parent are not likely to remedy the conditions which
           led to the removal or placement of the child within a
           reasonable period of time and termination of the
           parental rights would best serve the needs and welfare of
           the child.

                                      -5-
J-S85002-16


                                       …

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.
                                     ...

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on the
      basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

This Court “need only agree with [the trial court’s] decision as to any one

subsection in order to affirm the termination of parental rights.” In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (citation omitted).

      With respect to § 2511(a)(2), termination of parental rights due to

parental incapacity that cannot be remedied, the grounds are not limited to

affirmative misconduct; “to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties.” In re A.L.D., 797

A.2d 326, 337 (Pa. Super. 2002) (citation omitted). Parents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities. See id., at 340. A child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

                                     -6-
J-S85002-16


responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732 (Pa. Super.

2008) (citations omitted). Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her    potential    in   a   permanent,   healthy,   safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(citation omitted).

      At the termination hearing, DHS social worker Lynn Speight testified

that Father never attended drug and alcohol counseling. See N.T.,

Termination Hearing, 3/23/16, at 27. Furthermore, he had never attended

parenting classes that DHS provided to him. See id. Nor had he ever located

appropriate housing in which to have to custody of the children. See id.

      In addition,       Father     had two      troubling incidents while    he   had

unsupervised visitation with the children. In the first, he took K.A.-M.T. to

get a treat. See id., at 29-30. Approximately 3 hours later, Father’s uncle

contacted the person with physical custody to inform her that Father had

dropped the child off and disappeared. See id., at 30.

      In the second incident, Father purported to take all three children to a

local mall. See id., at 31. He was not prepared to take the children on such

an outing; among other reasons, he did not have a stroller. See id., at 30.

When DHS suggested a more appropriate destination, Father refused and

insisted on taking the children to the mall. See id., at 31. However, an


                                          -7-
J-S85002-16


interview with the children after the outing revealed that Father had not

gone to the mall, but met with Mother and took the children to Mother’s

parents’ home. See id. This was a violation of the visitation plan, as

Mother’s visits were to be supervised, and her father had an offense that

disqualified him from visitation. See id. After this incident, Father’s visitation

was modified to supervised. See id., at 32.

      On appeal Father complains that DHS did not provide enough

opportunities or assistance to achieve his goals. This Court has stated that a

parent is required to make diligent efforts towards the reasonably prompt

assumption of full parental responsibilities. See In re A.L.D. 797 A.2d 326,

337 (Pa. Super. 2002). A parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. See id., at 340.

      Here, evidence at trial established that Father had not availed himself

of the opportunities and services that DHS provided him. After our careful

review of the record in this matter, we find that the trial court’s credibility

and weight determinations are supported by competent evidence in the

record. Accordingly, we find that the trial court’s determinations regarding §

2511(a)(2) are supported by sufficient, competent evidence in the record.

      When termination is found to be appropriate under subsection (a), the

trial court must still consider whether termination of parental rights would

best serve the developmental, physical and emotional needs of the child.


                                      -8-
J-S85002-16


See In re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005). “Intangibles

such as love, comfort, security, and stability are involved in the inquiry into

the needs and welfare of the child.” Id. at 1287 (citation omitted). We have

instructed that the court must also discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond. See id.

      At the termination hearing, social worker Speight testified that after

the children had been removed, Father had not regularly attended visitation

sessions with the children after his visitation was modified to supervised.

See   N.T., Termination Hearing, 3/23/16, at 32. Social worker Akia Butts

testified that the children look to the foster mother to have their needs met.

See id., at 76-77. Furthermore, she testified that she did not believe that

the children would suffer irreparable harm if their biological parents’ rights

were terminated. See id., at 78.

      After careful review of the record, we find that competent evidence in

the record supports the trial court’s determination that the children would

not suffer harm from termination of Father’s parental rights, and that the

termination would best serve the needs and welfare of the children. The

testimony at the hearing established that the children had been placed for

approximately 24 months and had established an appropriate bond with the

foster mother. We therefore find no basis upon which to disturb the trial

court’s orders.


                                     -9-
J-S85002-16


     We affirm the orders terminating Father’s parental rights on the basis

of § 2511(a)(2) and (b) of the Adoption Act.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2016




                                   - 10 -